Citation Nr: 0613241	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death and, if so, whether service connection is now 
warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
REMAND

The veteran served on active duty from May 1951 to March 
1954.  He died in March 1979, and appellant is his surviving 
spouse.  

A letter dated March 24, 2006, notified the appellant that 
her appeal had been certified to the Board of Veterans' 
Appeals (Board).  On April 17, 2006, the Board received a 
letter from the appellant that requested a video conference 
hearing before the Board.  As this hearing request was made 
within 90 days after appellant received notice that her 
appeal had been certified to the Board, a remand is warranted 
to ensure that her due process rights have been met.  See 
38 C.F.R. § 20.130(a) (2005); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In light of the foregoing, the claim is REMANDED to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following:

Schedule appellant for a Board video 
conference hearing.  Notify appellant of 
the exact date, time, and place of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
